EXHIBIT 10.26

FIRST AMENDMENT

TO

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

THIS FIRST AMENDMENT to Amended and Restated Loan and Security Agreement (this
“Amendment”) is entered into this 29th day of May, 2009, by and among Silicon
Valley Bank (“Bank”) and 3PAR Inc., a Delaware corporation (“Borrower”).

RECITALS

A. Bank and Borrower have entered into that certain Amended and Restated Loan
and Security Agreement dated as of May 30, 2008, as amended to date and as may
be further amended, modified, supplemented or restated from time to time (as
amended, the “Loan Agreement”).

B. Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.

C. Borrower has requested that Bank amend the Loan Agreement pursuant to the
terms hereof.

D. Bank has agreed to so amend the Loan Agreement, but only to the extent, in
accordance with the terms, subject to the conditions and in reliance upon the
representations and warranties set forth below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2. Amendments to Loan Agreement.

2.1 Section 6.7(a)(Tangible Net Worth). Section 6.7(a) is hereby amended in its
entirety to read as follows:

(a) Tangible Net Worth. A Tangible Net Worth of at least $85,000,000 plus
(i) 50% of any of all new net issuances of equity proceeds received by Borrower
since March 31, 2009 plus (ii) 50% of quarterly profits of Borrower and its
Subsidiaries since March 31, 2009.

2.2 Section 13.1 (Definitions). The following definitions are hereby amended in
their entirety to read as follows:

“LIBOR Rate” means, for each Interest Period in respect of LIBOR Credit
Extensions comprising part of the same Credit Extensions, an interest rate per
annum (rounded upward to the nearest 1/16th of one percent (0.0625%)) equal to
LIBOR for such Interest Period divided by one



--------------------------------------------------------------------------------

(1) minus the Reserve Requirement for such Interest Period; provided however, in
no event shall the LIBOR Rate be less than 1.50%.

“Prime Rate” is Bank’s most recently announced “prime rate,” even if it is not
Bank’s lowest rate; provided however, in no event shall the Prime Rate be less
than 4.00%.

“Revolving Line Maturity Date” is May 28, 2010.

2.3 Exhibit D, “Form of Compliance Certificate” is hereby amended by deleting it
in its entirety and replacing it with Exhibit A attached hereto.

3. Limitation of Amendments.

3.1 The amendments set forth in Sections 2 above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.

3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

4. Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

4.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

4.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

4.3 The organizational documents of Borrower delivered to Bank on the Effective
Date remain true, accurate and complete and have not been amended, supplemented
or restated and are and continue to be in full force and effect;

4.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

4.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order,



--------------------------------------------------------------------------------

judgment or decree of any court or other governmental or public body or
authority, or subdivision thereof, binding on Borrower, or (d) the
organizational documents of Borrower;

4.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
either Borrower, except as already has been obtained or made; and

4.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

5. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

6. Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto,
(b) Bank’s receipt of a commitment fee of $10,000 and (c) payment of all Bank
Expenses (including all reasonable attorneys’ fees and reasonable expenses)
incurred and invoiced through the date of this Amendment.

[Signature page follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BANK     BORROWER Silicon Valley Bank, as Bank     3PAR Inc., a Delaware
corporation By:   /s/ RAY AGUILAR     By:   /s/ ADRIEL G. LARES Name:   Ray
Aguilar     Name:   Adriel G. Lares Title:   Relationship Manager     Title:  
Chief Financial Officer



--------------------------------------------------------------------------------

Exhibit A

EXHIBIT D

COMPLIANCE CERTIFICATE

 

TO: SILICON VALLEY BANK

   Date:                             

FROM:

The undersigned authorized officer of 3PAR Inc. (“Borrower”) certifies that
under the terms and conditions of the Amended and Restated Loan and Security
Agreement between Borrower and Bank (the “Agreement”), (1) Borrower is in
complete compliance for the period ending                      with all required
covenants except as noted below, (2) there are no Events of Default, (3) all
representations and warranties in the Agreement are true and correct in all
material respects on this date except as noted below; provided, however, that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date, (4) Borrower, and each of its
Subsidiaries, has timely filed all required tax returns and reports, and
Borrower has timely paid all foreign, federal, state and local taxes,
assessments, deposits and contributions owed by Borrower except as otherwise
permitted pursuant to the terms of Section 5.9 of the Agreement, and (5) no
Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Bank. Attached are the
required documents supporting the certification. The undersigned certifies that
these are prepared in accordance with generally GAAP consistently applied from
one period to the next except as explained in an accompanying letter or
footnotes. The undersigned acknowledges that no borrowings may be requested at
any time or date of determination that Borrower is not in compliance with any of
the terms of the Agreement, and that compliance is determined not just at the
date this certificate is delivered. Capitalized terms used but not otherwise
defined herein shall have the meanings given them in the Agreement.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

  

Required

  

Complies

     Quarterly unaudited financial statements and Compliance Certificate    (a)
Quarterly financial statements, as soon as available, and in any event no later
than 45 days following the end of Borrower’s fiscal quarter and (b) as soon as
available, but no later than the earlier of (i) five (5) days after filing with
the Securities Exchange Commission (“SEC”) or (ii) 50 days after each fiscal
quarter or 90 days after each fiscal year end, the Borrower’s 10K, 10Q, and 8K
reports.    Yes    No    N/A Annual operating budgets and projections (including
income statements, balance sheets, and cash flow statements, each of the
foregoing,    As updated, but no later than 45 days after FYE    Yes    No   
N/A



--------------------------------------------------------------------------------

Reporting Covenant

  

Required

  

Complies

     by month) for the upcoming fiscal year             Annual financial
statements certified by, and with an unqualified opinion of, independent CPA   
Annually, no later than 90 days following the end of Borrower’s fiscal year   
Yes    No    N/A Material Litigation*    Prompt    Yes    No    N/A Cash balance
report    No later than 50 days following the end of Borrower’s fiscal quarter
   Yes    No    N/A

 

* If yes, attached is a summary of the Material Litigation not previously
disclosed by Borrower or any of its Subsidiaries.

 

Financial Covenant

  

Required

   Actual    Complies Maintain on an applicable Quarterly Basis:         
Minimum Tangible Net Worth   

$85MM plus 50% of new net equity proceeds and 50% of quarterly profits, in each

case since                     , 2009

   $                    Yes    No Minimum Quick Ratio    1.25:1.00   
            :1.0    Yes    No

The following financial covenant analys[is][es] and information set forth in
Schedule 1 attached hereto are true and accurate as of the date of this
Certificate.

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

_______________________________________________________________________________________________

_______________________________________________________________________________________________

_______________________________________________________________________________________________

 

3PAR INC.     BANK USE ONLY By:       Received by:     Name:         AUTHORIZED
SIGNER Title:       Date:                   Verified:             AUTHORIZED
SIGNER       Date:           Compliance Status:         Yes   No



--------------------------------------------------------------------------------

Schedule 1 to Compliance Certificate

Financial Covenants of Borrower

Dated:                     

I. Tangible Net Worth (Section 6.7(a))

Required: $85,000,000 plus 50% of new net equity proceeds since
                    , 2009 plus 50% of quarterly profits since
                    , 2009

Actual:

 

A.    Aggregate value of total assets of Borrower and its Subsidiaries    $
                 B.    Aggregate value of liabilities of Borrower and its
Subsidiaries (including all Subordinated Indebtedness)    $   C.    Aggregate
value of goodwill of Borrower and its Subsidiaries    $   D.    Aggregate value
of intangible assets of Borrower and its Subsidiaries such as unamortized debt
discounts and expenses, patents, trademarks, copyrights and research and
development expenses except prepaid expenses    $   E.    Aggregate value of any
reserves not already deducted from assets    $   F.    50% of new net equity
proceeds received by Borrower since                     , 2009    $   G.    50%
of quarterly profits of Borrower and its Subsidiaries since
                    , 2009    $   H.    Tangible Net Worth (line A minus line B
minus line C minus line D minus line E plus line F plus line G)    $  

Is line H equal to or greater than $85,000,000 plus 50% of new net equity
proceeds since                     , 2009 plus 50% of quarterly profits since
                    , 2009

_______ No, not in compliance                                          
                       _________ Yes, in compliance

II. Quick Ratio (Section 6.7(b))

Required: 1.25:1.00

Actual:

 

A.    Aggregate value of the unrestricted cash and cash equivalents of Borrower
and its Subsidiaries    $                  B.    Aggregate value of 100% of the
net billed accounts receivable of Borrower and its Subsidiaries    $   C.   
Aggregate value of short and long term investments    $   D.    Quick Assets
(the sum of lines A, B and C)    $   E.    Aggregate value of Current
Liabilities of Borrower and its Subsidiaries    $   F.    Quick Ratio (line D
divided by line E)   



--------------------------------------------------------------------------------

Is line F equal to or greater than 1.25:1:00?

 

_______ No, not in compliance    ________ Yes, in compliance